Name: Commission Regulation (EC) No 704/1999 of 31 March 1999 laying down detailed rules for the application of the arrangements for imports of eggs and poultrymeat products originating in the African, Caribbean and Pacific States (ACP States) and repealing Regulation (EEC) No 903/90
 Type: Regulation
 Subject Matter: animal product;  tariff policy;  economic geography
 Date Published: nan

 Avis juridique important|31999R0704Commission Regulation (EC) No 704/1999 of 31 March 1999 laying down detailed rules for the application of the arrangements for imports of eggs and poultrymeat products originating in the African, Caribbean and Pacific States (ACP States) and repealing Regulation (EEC) No 903/90 Official Journal L 089 , 01/04/1999 P. 0029 - 0035COMMISSION REGULATION (EC) No 704/1999of 31 March 1999laying down detailed rules for the application of the arrangements for imports of eggs and poultrymeat products originating in the African, Caribbean and Pacific States (ACP States) and repealing Regulation (EEC) No 903/90THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1706/98 of 20 July 1998 on the arrangements applicable to agricultural products and goods resulting from the processing of agricultural products originating in the African, Caribbean and Pacific States (ACP States) and repealing Regulation (EEC) No 715/90 (1), and in particular Article 30(1) thereof,Whereas Regulation (EC) No 1706/98 implements the amendments to the arrangements for imports from the ACP States introduced as a result of the mid-term review of the fourth ACP-EC Convention of LomÃ ©; whereas, as regards poultrymeat, Article 6 of that Regulation provides for an increase in the tariff quotas for products covered by CN codes 0207, 1602 31, 1602 32 11, 1602 32 19, 1602 32 30, 1602 32 90 and 1602 39 and for an additional reduction in the customs duties applicable; whereas there is also provision for a further reduction in the customs duties applicable to certain eggs and poultrymeat products;Whereas Commission Regulation (EEC) No 903/90 (2), as last amended by Regulation (EC) No 1388/98 (3), lays down detailed rules for the application of the arrangements applicable to imports of certain poultrymeat products originating in the ACP States and in the overseas countries and territories (OCT); whereas those detailed rules must be adapted in the light of the new provisions laid down in Regulation (EC) No 1706/98; whereas, for the sake of clarity and rationalism, a new regulation should be adopted and Regulation (EEC) No 903/90 should be repealed;Whereas detailed rules of application are needed to administer the tariff quotas concerned; whereas such rules must supplement or derogate from the provisions of Commission Regulation (EEC) No 3719/88 of 16 November 1988 laying down common detailed rules for the application of the system of import and export licences and advance fixing certificates for agricultural products (4), as last amended by Regulation (EC) No 168/1999 (5);Whereas, in order to ensure that the quotas are administered properly, securities should be lodged with import licence applications and certain conditions should be laid down as regards the applicants; whereas provision should also be made for the quota to be staggered over the year and the term of validity of licences should be determined;Whereas sound market management calls for special rules on the issuing of licences for imports of certain eggs and poultrymeat products qualifying for reduced duty;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs,HAS ADOPTED THIS REGULATION:Article 1Imports into the Community of eggs and poultrymeat products originating in the ACP States pursuant to Articles 6 and 8 of Regulation (EC) No 1706/98 shall be governed by the detailed rules of application laid down in this Regulation.CHAPTER ITariff quotasArticle 2Licences for imports pursuant to Article 6(2) and (3) of Regulation (EC) No 1706/98 shall be applied for and issued in accordance with this chapter.Article 3The quantities making up the quotas referred to in Article 6(2) and (3) of Regulation (EC) No 1706/98 and shown in Part A of Annex I hereto shall be staggered over the year as follows:- 50 % for the period 1 January to 30 June,- 50 % for the period 1 July to 31 December.Article 41. When submitting their applications, import licence applicants must prove to the satisfaction of the competent authorities of the Member States concerned that for the last 12 months they have been importing poultrymeat products into and/or exporting such products from the European Union. However, retail establishments and restaurants selling their products to final consumers shall not qualify under the arrangements.2. Licence applications may be submitted in respect of only one of the quotas referred to in Article 6(2) and (3) of Regulation (EC) No 1706/98. They may cover more than one of the products corresponding to the CN codes shown in Part A of Annex I hereto coming from a single ACP State. In such cases, all the CN codes shall be shown in box 16 and their descriptions in box 15.Licence applications shall cover at least one tonne but not more than 25 % of the quantity available under the quota for the six-monthly period concerned.3. Licence applications and licences shall show:(a) - in box 8, the country of origin; licences shall carry with them an obligation to import from the country shown,- in box 15, a detailed description of the product;(b) under the heading "'notes'" and in box 24 respectively, the serial number of the quota and one of the following entries:- ReducciÃ ³n del derecho de aduana en un 65 %, Producto ACP - Reglamento (CE) n ° 704/1999,- NedsÃ ¦ttelse af importafgiften med 65 %, AVS-varer - forordning (EF) nr. 704/1999,- ZollermÃ ¤Ã igung um 65 %, AKP-Erzeugnis - Verordnung (EG) Nr. 704/1999,- Ã Ã µÃ ¹Ã Ã ¼Ã ­Ã ½Ã · Ã µÃ ¹Ã Ã Ã ¿Ã Ã ¬ Ã ºÃ ±Ã Ã ¬ 65 %, ÃÃ Ã ¿Ã Ã Ã ½ Ã Ã Ã  - Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã ¿Ã  (Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 704/1999,- Duty rate reduced by 65 %, ACP-Product - Regulation (EC) No 704/1999,- RÃ ©duction du taux de droit de douane de 65 %, produit ACP rÃ ¨glement (CE) n ° 704/1999,- Riduzione del dazio doganale del 65 %, Prodotto ACP - regolamento (CE) n. 704/1999,- Douanerecht verlaagd met 65 %, ACS-product - Verordening (EG) nr. 704/1999,- ReduÃ §Ã £o da taxa de direito aduaneiro de 65 %, Produto ACP - Regulamento (CE) n.o 704/1999,- Tullinalennus 65 %, asetuksen (EY) N:o 704/1999 mukainen AKT-tuote,- NedsÃ ¤ttning med 65 % av tullsatsen enligt, produkt AVS FÃ ¶rordning (EG) nr 704/1999.4. Licence applications may be lodged only during the first 10 days of each period as referred to in Article 3. However, licence applications for the period 1 January to 30 June 1999 must be lodged from 1 to 10 April 1999.5. Licence applications must be lodged with the competent authority of the Member State where the applicant is established or has his registered place of business. Licence applications shall only be admissible where the applicants undertake in writing to submit no further applications in respect of the same quota for the same period. Where applicants fail to comply with that undertaking, all applications from the applicants concerned shall be inadmissible.6. By the fifth working day following the closing date for the submission of applications, the Member States shall notify the Commission of applications lodged in respect of each quota. Such notifications shall comprise a list of applicants, the product codes and the quantities applied for per quota, the countries of origin and a summary table showing the country of origin, the CN code and the total quantity applied for per CN code. All notifications, including notifications of nil applications, shall be forwarded by telex or fax, using the model in Annex II where no applications have been submitted and the models in Annexes II and III where applications have been lodged.7. The Commission shall decide as soon as possible what percentage of quantities applied for pursuant to this Article may be awarded. If the quantities covered by licence applications submitted exceed the quantities available, the Commission shall fix a single allocation coefficient applicable to the quantities applied for per quota. If the overall quantity applied for is less than the quantity available, the Commission shall determine the quantity remaining, which shall be added to that available in the following period of the same calendar year.8. As soon as possible after the Commission has taken its decision, licences shall be issued to applicants whose applications have been notified in accordance with paragraph 6.Article 5Pursuant to Article 21(2) of Regulation (EEC) No 3719/88, import licences shall be valid for 150 days from the date of actual issue.However, licences shall not be valid after 31 December of the year for which they are issued. Import licences issued under this Regulation shall not be transferable.CHAPTER IIReduction in customs dutyArticle 6Licences for products listed in Part B of Annex I hereto and imported pursuant to Articles 6(1) and 8 of Regulation (EC) No 1706/98 shall be applied for and issued in accordance with this chapter.Article 7Licence applications and licences shall show:(a) in box 8, the country of origin; licences shall carry with them an obligation to import from the country shown;(b) in box 15, a detailed description of the product;(c) in box 16, the CN code for the product;(d) under the heading "'notes'" and in box 24 respectively, one of the following entries:- ReducciÃ ³n del derecho de aduana en un 16 %, Producto ACP - Reglamento (CE) n ° 704/1999,- NedsÃ ¦ttelse af importafgiften med 16 %, AVS-varer - forordning (EF) nr. 704/1999,- ZollermÃ ¤Ã igung um 16 %, AKP-Erzeugnis - Verordnung (EG) Nr. 704/1999,- Ã Ã µÃ ¹Ã Ã ¼Ã ­Ã ½Ã · Ã µÃ ¹Ã Ã Ã ¿Ã Ã ¬ Ã ºÃ ±Ã Ã ¬ 16 %, ÃÃ Ã ¿Ã Ã Ã ½ Ã Ã Ã  - Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã ¿Ã  (Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 704/1999,- Duty rate reduced by 16 %, ACP-Product - Regulation (EC) No 704/1999,- RÃ ©duction du taux de droit de douane de 16 %, produit ACP rÃ ¨glement (CE) n ° 704/1999,- Riduzione del dazio doganale del 16 %, Prodotto ACP - regolamento (CE) n. 704/1999,- Douanerecht verlaagd met 16 %, ACS-product - Verordening (EG) nr. 704/1999,- ReduÃ §Ã £o da taxa de direito aduaneiro de 16 %, Produto ACP - Regulamento (CE) n.o 704/1999,- Tullinalennus 16 %, asetuksen (EY) N:o 704/1999 mukainen AKT-tuote,- NedsÃ ¤ttning med 16 % av tullsatsen enligt, produkt AVS FÃ ¶rordning (EG) nr 704/1999.CHAPTER IIIGeneral provisionsArticle 8A security of EUR 20 per 100 kilograms shall be lodged with import licence applications for all products as referred to in Article 1.Article 91. Imports may only qualify for a reduction in import duty as provided for in this Regulation where the origin of the products concerned is certified by the competent authorities of the exporting countries in accordance with the rules of origin applicable to the products in question pursuant to Protocol 1 to the fourth ACP-EC Convention signed in LomÃ © on 15 December 1989.2. Licences may only be used for products complying with all the veterinary provisions in force in the European Union.Article 10Save as otherwise provided for herein, Regulation (EEC) No 3719/88 shall apply.Article 11Regulation (EEC) No 903/90 is repealed. It shall, however, continue to apply to import licences issued under it prior to the entry into force of this Regulation.Article 12This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 31 March 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 215, 1.8.1998, p. 12.(2) OJ L 93, 10.4.1990, p. 20.(3) OJ L 187, 1.7.1998, p. 26.(4) OJ L 331, 2.12.1988, p. 1.(5) OJ L 19, 26.1.1999, p. 4.ANNEX IA. Products referred to in Article 6(2) and (3) of Regulation (EC) No 1706/9865 % reduction in customs duty>TABLE>B. Products referred to in Article 6(1) and Article 8 of Regulation (EC) No 1706/9816 % reduction in customs duty>TABLE>ANNEX IIApplication of Regulation (EC) No 704/1999>PIC FILE= "/EN/L_1999089EN.003402.EPS">ANNEX IIIApplication of Regulation (EC) No 704/1999>PIC FILE= "/EN/L_1999089EN.003502.EPS">